Citation Nr: 1822641	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date of August 15, 2008, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date of August 15, 2008, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

To ensure clarity amidst a somewhat confusing procedural history, the Board shall provide some additional discussion of the procedural history at this time.  A May 2010 rating decision originally granted service connection for PTSD and assigned a 30 percent initial rating effective from August 15, 2008.  Later that same month, the Veteran submitted a written statement expressing a desire to appeal the assigned initial rating, seeking "at least 50%."  The RO did not issue a statement of the case (SOC) in response to the Veteran's May 2010 filing, but rather issued a new rating decision in August 2011 that revised the initial PTSD rating to 50 percent. effective from August 15, 2008; it additionally assigned a 70 percent rating for PTSD, effective from March 27, 2010.  The August 2011 decision also awarded TDIU effective from March 27, 2010.  The August 2011 RO rating decision declared the RO's understanding that "THIS REPRESENTS A FULL GRANT OF BENEFITS SOUGHT ON APPEAL."

The Veteran (through his representative) then filed a notice of disagreement in November 2011 that specifically asserted: "The effective date assigned for the 70% rating for PTSD and individual unemployability is incorrect.  The correct effective date is August 15, 2008, the day the veteran initiated his PTSD claim."  The RO then issued an SOC in February 2014 responding specifically to the November 2011 notice of disagreement.  Despite some confusing language in some places, the February 2014 SOC is clear in identifying the matters on appeal as those which arise specifically from the November 2011 notice of disagreement.

The February 2014 SOC identifies only the August 2011 rating decision and November 2011 notice of disagreement in the Adjudicative History section, with no mention of the May 2010 rating decision and May 2010 notice of disagreement.  The RO found that the May 2010 notice of disagreement was satisfied by the grant of a 50 percent rating and did not require the issuance of an SOC.  There is no clear indication in this case that the Veteran has intended otherwise.  If the Veteran believes that the RO misinterpreted the scope of his May 2010 notice of disagreement, he should notify the RO of any such concern and request an SOC addressing any unresolved aspect of that appeal.


FINDINGS OF FACT

1.  From August 15, 2008, onward, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work like setting).

2.  The Veteran's service-connected disabilities have caused him to be unable to obtain and sustain a substantially gainful occupation since August 15, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 15, 2008, for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b), 5110 (2012); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an effective date of August 15, 2008, for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Effective Date for 70 Percent PTSD Rating

The Veteran's November 2011 notice of disagreement specifically asserts that "[t]he correct effective date is August 15, 2008" for the award of a 70 percent rating for the Veteran's PTSD.  The Board agrees.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

Because the Veteran is specifically seeking an effective date matching the date of the claim that established entitlement to service connection for PTSD, and as this appeal arises from the initial rating determination for the grant of service connection for PTSD, the Veteran is entitled to the sought effective date if the evidence shows that he met the criteria for the 70 percent rating as of the August 15, 2008 date of claim.

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of pertinent symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's impairments prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

The Veteran essentially seeks a 70 percent rating for PTSD for the period prior to March 27, 2010.  The appeal on this issue arises from the initial rating assignment for the Veteran's PTSD in a grant of service connection effective from August 15, 2008.

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides ratings through application of the General Rating Formula for Mental Disorders.

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A January 2009 witness statement from the Veteran's past dentist describes that "[o]n 5-22-82 [the Veteran] was in our office for a dental appointment; during the dental procedure while on nitrous oxide relative analgesia he ripped off his nitrous mask, threw the foot rest aside, huddled into a ball and started shouting INCOMING!  INCOMING!"  The dentist describes that he was able to calm the Veteran, after which the Veteran explained that "he had these episodes and it was not safe for anyone to sleep in the same bed with him as he also has these episodes at night."  An April 2009 third-party witness statement presents testimony regarding the Veteran having experienced, when the author and the Veteran lived together in the 1970s, "many ... nights when [the Veteran] would all of a sudden start screaming and hiding under his bed, all the time yelling INCOMING.  It would take a few hours to get him calmed down."

A March 2009 VA psychology report shows that the Veteran "expressed awareness of avoidance behavior (e.g. avoiding parking in garages), hyperarousal and intrusive thoughts/emotions (e.g. due to smell or food, gunpowder)," and also discussed experiencing "flashbacks to Vietnam...."

An April 2009 VA psychology report shows that the Veteran "called and stated that he [h]as been experiencing heightened intensity of flashbacks and nightmares."  The report discusses that the Veteran's current situational stressors, including "that he was in danger of homelessness, in the near future" had contributed to the Veteran becoming "frequently tearful and angry over the past few days, struggling with guilt related to Vietnam."  The report specifically notes that the Veteran "endorsed suicidal ideation," while also noting that there was "no intent/plan, again citing his religious faith."  There was no homicidal ideation noted.

In April 2009 the Veteran wrote a letter to VA (received in May 2009) describing his pertinent mental health history and experiences.  The Veteran described a long history of difficulties including ongoing problems with "nightmares," "[f]lashbacks" that "are horrible," "feel[ing] so isolated from others," and "thoughts when I smell weed killers or just the simple sounds of planes during the day."  The Veteran described that "[m]uch of the time I just feel numb" and further described associated suicidal ideation.  The Veteran described relying upon his partner and "a friend who has always been there for me...."  The Veteran explained: "I have found it difficult to even hold a job throughout the years, unless I was the owner of my own business because of the inability to be at work on a daily routine because of my inability to fall or stay asleep during the night."

A May 2009 VA psychology report shows that the Veteran was "having frequent flashbacks, although frequency of nightmares has decreased with prazosin," in addition to the Veteran's "difficulty with trust" and tendency towards "isolating himself from other when not in a helping role."  No suicidal or homicidal ideation was noted.  Another May 2009 VA psychology report discusses the Veteran's "recent flashbacks to Vietnam experienced during a storm and in response to learning of the deaths of several American soldiers."  The Veteran "stated that he remains hopeful that life can improve and that he can have close relationships in the future."  This report notes that the Veteran "endorsed suicidal ideation, but no intent/plan, again citing his religious faith.  No HI [homicidal ideation]."  Another May 2009 VA psychology report shows that the Veteran "reported depressed mood, difficulty with sleep (approx. 4 hours per night), difficulty with concentration, tearfulness, and irritability."  A June 2009 VA psychology report again notes that the Veteran "endorsed suicidal ideation, but no intent/plan, again citing his religious faith.  No HI [homicidal ideation]."

A July 2009 VA psychology report shows that the Veteran's "girlfriend recently left him," that he was "open to more intensive PTSD services," and that his "[n]ightmares have been more intense since his girlfriend has left."  The Veteran again "endorsed suicidal ideation, but no intent/plan, again citing his religious faith.  No HI [homicidal ideation]."  An August 2009 VA psychology report shows that the Veteran described that "his anxiety has increased over the past few weeks since his significant other has left," and he was "having daily flashbacks and nightmares," and also experiencing "anger."  The Veteran "denied HI [homicidal ideation], but reported that he is afraid of how he might react if anyone began an altercation with him."  The report notes that the Veteran "has ongoing suicidal ideation, but no intent/plan, with primary preventative factors being his adult sons and spirituality."  The Veteran was seeking to "increase[] ability to develop close interpersonal relationships," but progress on this goal was assessed as "minimal."

A February 2010 VA report describes that the Veteran's "PTSD symptoms remain a problem," and discusses "[n]ightmares, [fl]asbacks, anxiety, irritability caused problems with interpersonal [r]elationships and with employment since time in service."

The Veteran submitted a written statement in February 2010 detailing his significant history of traumatic experiences and associated mental health difficulties.  The letter clearly describes "30 years" of struggling with suicidal ideation, continuing through the time of the writing.  The Veteran discussed that "[t]he Nightmares have not stopped or the Anger I feel."  The Veteran described two failed marriages and "I have a hard time making good friends, I just like to be by myself."  He described having "a good friend" who is a fellow disabled veteran.  He described having "not been able to keep a job or find a job for the past 12 years," and that "[a]nger is my big problem when it comes to work or being around others."

A March 2010 VA psychiatric examination report shows that the Veteran reported "three divorces but closeness with two sons," but otherwise "few social contacts" and "limited leisure time pursuits."  There was no history of suicide attempts or violence.  The Veteran presented with a clean appearance, while psychomotor activity was "Restless, Fatigued, Tense."  Speech was spontaneous, and attitude was cooperative, friendly, and attentive.  Affect was normal.  Mood was anxious.  Attention and concentration were intact.  The Veteran was oriented to person, time, and place.  Through process was unremarkable.  No delusions were present.  Judgement was intact to the extent that the Veteran "[u]nderstands outcome of behavior."  The Veteran had insight regarding his problem.  The report notes that "sleep is poor secondary to frequent anxious awakening and nightmare[s] linked to trauma."  There were no hallucinations reported, no obsessive or ritualistic behaviors, no panic attacks, no homicidal thoughts, and no suicidal thoughts at the time.  The Veteran interpreted proverbs appropriately.  Impulse control was assessed to be fair, with no history of violence; the Veteran did note that he "is easily angered."  The Veteran was able to maintain minimum hygiene and had no problem with activities of daily living.

The March 2010 VA psychiatric examination report shows that the Veteran's remote memory was normal, but his recent memory was mildly impaired with "some subjective report of difficulties with memory."  The report describes problems including that "symptoms are generally at a severe level and occur daily.  [T]hey began shortly after trauma and may have worsened over the last decade."  The report notes that "there has been no remissions."  The Veteran described an inability to sustain romantic relationships, that he "is unable to feel safe when in public," that "he has been largely unable to relate to others,"  that his "sleep is poor," and that he "notes constantly avoiding others for fear of becoming angry over nothing."  The Veteran explained that he had been unemployed for "1 to 2 years" due to "difficulties being around others, high levels of anxiety."  The VA examiner commented that the Veteran's "chart notes confirm claims."

The March 2010 VA examiner discussed finding that the Veteran's "hyperarousal, numbing and avoidance have limited family and social function," and that the Veteran "rarely leaves his home as a result."  The VA examiner also remarked that "these symptoms also make [it] next to impossible for him to currently continue to work."  The VA examiner went on to state: "at present symptoms are sufficiently severe as to preclude the patient being able to be gainfully employed to the extent of support himself.  [S]ocial and family function are severely limited by symptoms.  [T]hese symptoms are lastly intensely distressing to the patient."

A May 2010 RO rating decision granted service connection for PTSD and assigned a 30 percent rating effective from August 15, 2008.

Later in May 2010, the Veteran submitted a written statement disputing some of the findings recorded in the March 2010 VA examination report.  The Veteran explained: "The rating says the examiner ask[ed] a list of questions that I denied.  I do not remember this but I do have hallucinations, obsessive behavior, suicidal thoughts, + anxiety attacks.  I also have impaired impulse control problems."

In an August 2011 RO rating decision, the RO revised the Veteran's initial PTSD rating to 50 percent from August 15, 2008 to March 27, 2010, and assigned a 70 percent rating from March 27, 2010 onward.  The March 27, 2010 date of the increase from 50 percent to 70 percent was the date of the March 2010 VA examination report discussed above.  The Veteran's November 2011 notice of disagreement then argued that "[t]he effective date assigned for the 70% rating for PTSD ... is incorrect.  The correct effective date is August 15, 2008, the day the veteran initiated his PTSD claim.  Further, the evidence of record indicates the veteran was experiencing symptoms of a 70% for PTSD since at least August 15, 2008."

The Board essentially agrees with the assertions in the November 2011 notice of disagreement.  From August 15, 2008, onward, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work like setting).  With consideration of all of the evidence, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 70 percent is warranted for the Veteran's service-connected PTSD in this case effective from the date of August 15, 2008.  This is the specific effective date sought by the Veteran, as expressed in the November 2011 notice of disagreement; accordingly, the Board finds that this represents a full grant of this effective date issue on appeal.

Effective Date for TDIU

The Veteran's November 2011 notice of disagreement specifically asserts that "[t]he correct effective date is August 15, 2008" for the award of TDIU.  The Board agrees.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

The RO has accepted that the Veteran's statements regarding his unemployability in his August 2008 claim for VA benefits raised that issue of entitlement to a TDIU rating; the RO has repeatedly indicated that the August 2008 claim was the origin of the TDIU issue on appeal, including in an October 2009 rating decision and the February 2014 statement of the case associated with this appeal.  (The Board also observes that the evidence of record further raises the issue of entitlement to TDIU specifically in connection with the Veteran's service-connected PTSD initial rating determination arising from the August 2008 claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).)

Because the Veteran is specifically seeking an effective date matching the date of the claim that established entitlement to TDIU, and as this appeal arises from the initial determination awarding TDIU and assigning an effective date, the Veteran is entitled to the sought effective date if the evidence shows that he met the criteria for a TDIU rating as of the August 15, 2008 date of claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran has already been granted a TDIU rating from March 27, 2010, the date that previously corresponded to an increase in the Veteran's PTSD rating from 50 percent to 70 percent.  In light of the Board's grant, above, of the Veteran's appeal seeking to revise the effective date of his 70 percent rating for PTSD to August 15, 2008, the Veteran's combined service-connected disability picture now meets the minimum schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) as of August 15, 2008.

Although the schedular criteria for a TDIU were met as of August 15, 2008, the evidence must still show that the Veteran has been unable to pursue a substantially gainful occupation due to his service-connected disability or disabilities in order to be entitled to a TDIU rating.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After the August 2011 RO rating decision awarded the Veteran a TDIU rating, the Veteran's November 2011 notice of disagreement asserted: "The effective date assigned for the ... individual unemployability is incorrect.  The correct effective date is August 15, 2008, the day the Veteran initiated his PTSD claim....  The veteran did not instantly become unemployable when stepped into the exam room on March 27, 2010...."

In light of the Board's findings in connection with the revision of the effective date for the 70 percent rating for PTSD, above, that the Veteran's service-connected impairment appears to have been essentially the same in pertinent regards in August 2008 as it was in March 2010.  Notably, the March 2010 VA examiner's comments support this conclusion.  The Veteran explained that he had been unemployed for "1 to 2 years" due to "difficulties being around others, high levels of anxiety."  In this regard, the March 2010 VA examiner commented that the Veteran's "chart notes confirm claims," and the report strongly suggests that the level of impairment found in March 2010 was consistent with the level of impairment shown in the prior treatment reports of recent years.  The March 2010 VA examiner found that the impairment rendered the Veteran essentially unemployable: "symptoms are sufficiently severe as to preclude the patient being able to be gainfully employed to the extent of support[ing] himself."

Based on the foregoing evidence, the Board finds that entitlement to a TDIU is established effective August 15, 2008, as the evidence indicates the Veteran has been unable to obtain and sustain a substantially gainful occupation as a result of the combined effect of his service-connected disabilities since that date.  Consequently, the Veteran's claim for an effective date of August 15, 2008, for his TDIU rating is granted.  This is the specific effective date sought by the Veteran, as expressed in the November 2011 notice of disagreement; accordingly, the Board finds that this represents a full grant of this effective date issue on appeal.

ORDER

An effective date of August 15, 2008, for the Veteran's 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

An effective date of August 15, 2008, for the Veteran's TDIU rating is granted, subject to controlling regulations governing the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


